DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 16, 2021 has been entered. 
2.2.     Applicant's Amendment to Claims and Remarks filed on December 16, 2021 are acknowledged. 
2.3.	Claims 1-2, 4, 7-11, 17-20 and 22 have been canceled. Claims 28-32 are newly added. Claim 3 has been amended to indicate that " the polyester resin has a softening temperature of 115°C to 135°C, measured using a thermal differential scanning calorimeter ". New Claims 28 to 30 directed to conjugate fiber, wherein " the polyester resin has a softening temperature of 115°C to 125°C". New Claims 31 and 32 directed to automotive interior product. According to Applicant support for amendment to Claim 3 and newly added Claims 3 and 28-30 can be found in Examples and support for new Claims 31 -32 can be found in Application as filed. Therefore, no New Matter has been added with instant Amendment.

Election/Restrictions
3.	Newly submitted claims 31 and 32 are directed to an invention as Automotive interior product that is distinct from the invention originally claimed as Conjugate fiber.
Because it was shown in preceding Office action that technical feature of Claim 1
as a Conjugate Fiber, is not a Special Technical feature in view of Prior art of Record, the Requirement for Restriction is proper.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 31 and 32 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 3, 5- 6,12-16, 21 and 23- 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention because to 135°C is softening temperature of the polyester obtained without presence of MPDiol  (see Comparative Example 11, Table 2), amended Claim 3 recites "the polyester resin has a softening temperature of 115°C to 135°C..." wherein the polyester resin comprises MPDiol.  Therefore, scope of Claim 3 is unclear and for this reason, indefinite. Appropriate correction is required. 
                                        Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
5.	Claims 3 and 23-30 are rejected under 35 U.S.C. 103 as being unpatentable over Ni et al (CN 103184572- Abstract and Machine Translation previously provided) as evidenced by Marlow et al (US 2005/0163986) in view of Goda et al (US 2003/0134115).  
5.1.	Regarding Claims 3 and 23-30 Ni (CN 10318457) teaches polyester fibers with "easily-adhesive" properties, wherein copolyester comprises MPDiol in the amount from 20 mole% to 90 mol% and preferably from 35 mol% to 80 mol% (based on diol component - see Abstract, Translation page 1, ln.10-34). Note that copolyester which also comprises TA (terephthalic acid), EG (ethylene glycol)) and 20 mol%, 30 mol% or 50% of MPDiol are exemplified – see Examples, page 3). According to Ni “easy-adhesive copolyester fiber” has reduced Tg and Tm (melting temperature) and further teaches that at specific range of MPDiol of more than 30 mol% polyester has only softening temperature (Tsoft): " it is preferable to only have fibers with a softening point and not a fixed melting point, to achieve the effect of being easy to melt without being Ni is the same copolyester as claimed by Applicant, wherein MPDiol is present in same (overlapping) amounts. For this reason, it would be expected that this polyester has same properties as claimed by Applicant, including range of Tg , Tsoft and adhesive force  as established in the art: " a material and its properties are inseparable. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). In addition note that polyester comprising different amounts of MPDiol may have Tg in range from 50° C to 72 ° C  ( see Marlow, [0016] and [0017]). 
5.2.	Therefore, Ni disclosed same basic copolyester for use in "easily adhesive" or heat-bonding fibers, but silent regarding use of this polyester in conjugate fiber which has core-sheath type structure, wherein core made from “general polyester” as PET and sheath, comprising heat-bonding (read on “binder”) coating layer.
5.3.	However, this type of conjugate fiber is well known.  Goda teaches  polyester based heat-bonding conjugate fibers ( see Abstract, [0001]), wherein conjugate fiber can  be produced as core-sheath type ( see [0016]) , wherein  core  fiber forming component made from “ general polyester’, preferably PET ( polyethylene terephthalate)  - see [0012]; and sheath component as heat-bonding coating layer comprises amorphous polyester obtained from ( see [0014]-[0015])  aromatic acids, comprising terephthalic acid, and diol component, preferably comprising ethylene glycol and other glycol.
5.4.	In addition, Goda ( see Goda [0002] [0007],[0011],[0012]) teaches that Tg of the polyester should be in range 50° C to 100° C  ( see [0005]): " heat-bonding conjugate fibers containing an amorphous polyester, especially an amorphous polyester having a 0C  and Tg of  69 0C ( see Table 1). Therefore, Goda provide sufficient guidance to one of ordinary skill in the art to select polyester with Tg of about 65 0C or higher as it claimed by Applicant in Claim 3.
 	Therefore, one of ordinary skill in the art will be motivated to use MPDiol comprising polyester as disclosed by Ni in sheath adhesive thermally bonding layer of conjugated fiber of Goda in order to obtained “easy- adhesive “fibers which are desirable for heat –bonding sheath layer.
6.    Claims 5-6, 12-16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ni as evidenced by Marlow in view of Goda, as it applied to Claim 3 above, and in further view of Shim et al ( KR 100436722 – Translation previously provided) as evidenced by Topolkaraev et al ( US 2010/0048081).
6.1.	As discussed above (see paragraph 5) Ni combined with Goda taught same basic conjugate core-sheath fiber, wherein core obtained from PET and sheath obtained from polyester copolymer comprising MPDiol, but silent regrading presence of polyfunctional compounds.
6.2.	However, use of polyfunctional compounds in copolyesters is well known.
6.3.	Shim teaches that thermally adhesive polyester-type binder fiber may comprise “polyfunctional ingredient” as trimellitic acid, trimesic acid, 3,3',4,4'-benzophenone tetracarboxylic acid, 1,2,3,4-butane tetracarboxylic acid, and/or glycerol, pentaerythritol or sorbitol ( see Claim 4) in the amount from 10 to 3,000 ppm  in order to improve “ the spinning and the workability at the time of ( fiber) stretching” ( see page 3).
Shim to copolyester binder disclosed by Ni and Goda  in order to improve “the spinning and the workability at the time of ( fiber) stretching”.
6.4.	Regarding Claim 16 note, that:
a)     because Claim 16 is dependent on Claim 6, which is required presence of only one polyfunctional compound in the copolyester, for example glycerol, then trimethylol propane is not necessary present in the copolyester;  
b)	however, because trimethylol propane (TMP) has tri hydroxyl groups and structurally similar to glycerol, than it would be expected that use of in the copolyester will lead to same outcome as use of glycerol (as taught by Shim) until unexpected results clearly attributed to structural specificity of TMP (in comparison with glycerol) can be shown.  
6.5.	Same rational is also applicable to Claim 21 because according to Topolkaraev TMP and Glycerol routinely used in polyesters suitable for fibers as functional equivalents (see Topolkaraev et al (US 2010/0048081, paragraph [0028]).
	Therefore, it would be obvious to one of ordinary skill in the art to replace Glycerol by TMP as functional equivalent of the polyfunctional compound per guidance provided by Topolkaraev in polyester-type binder fiber as taught by Shim until unexpected results to the contrary can be shown. 
6.6.	Regarding Claim 27 see Goda Table 1, wherein polyester with intrinsic viscosity of 0.64 is exemplified. 	
Response to Arguments
7.	Applicant’s arguments with respect to claims 3, 5-6,12-16, 21 and 23-30   have been considered but they are moot in view of New Grounds of Rejections and not persuasive.  
8.1.	Applicant's principal arguments based on: 
a)  alleged lack of motivation to combine cited reference (NI and Goda) and 
b)  statement that " It is further respectfully submitted that the cited references fail to disclose or suggest a low-melting conjugate fiber comprising a polyester as a core component and a copolymer polyester resin for a low-melting binder, wherein the polyester resin has a softening temperature of 115°C to 135°C, measured using a thermal differential scanning calorimeter" and " "in relying upon the theory of inherency, the examiner must provide a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior".
8.2 	Regarding argument a) Applicant recites KSR  :  "A patent composed of several elements is not proved obvious merely by demonstrating that each of its elements was, independently, known in the prior art." To find obviousness, the Examiner must "identify a reason that would have prompted a person of ordinary skill in the art in the relevant field to combine the elements in the way the claimed new invention does."
	In response for  argument a)  and also for argument b) note that the reason to combined cited Prior art ( NI and Goda ) was clearly stated in paragraph 5 above. Specifically, Ni et al ( CN 10318457) teaches  use of  MPDiol in the  amount  from 20  mole% to 90 mol%  and preferably from 35 mol% to 80 mol% ( based on diol 30 mol%,  50% of MPDiol are exemplified – see Examples, page 3-  in order to obtained “ easy-adhesive copolyester fiber”  with reduced Tg and Tm ( melting temperature). Because Ni does disclose substantially same polyester as claimed by Applicant, than it would be expected that this polyester has same properties, including Tg, Tsoft and adhesive characteristics as explain above ( see paragraph 5): " a material and its properties are inseparable." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
	Goda is also disclosed and teaches that Tg of the polyester should be in range 50 to 100° C ( see [0005]): " heat-bonding conjugate fibers containing an amorphous polyester, especially an amorphous polyester having a glass transition point of 50 to 100° C., as a heat-bonding component" and provide examples of heat bonding polyester with Tg of 64 0C  and Tg of  69 0C. 
	Therefore, one of ordinary skill would be guided to use MPDiol in same range as claimed by Applicant in heat-bonding polyester based on teachings provided by Ni in heat-bonding coating layer of conjugate fiber disclosed by Goda. 
	Therefore, applicant's arguments a) and b) are not persuasive. 
   Conclusion
THIS ACTION IS NOT MADE FINAL.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY MESH whose telephone number is (571)272-2901. The examiner can normally be reached 8 a.m - 6 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-SIU ( Walter) Choi can be reached on (571) 272 1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENNADIY MESH/Examiner, Art Unit 1763        


/FRANCES TISCHLER/Primary Examiner, Art Unit 1765